DETAILED ACTION

Response to Amendment
1.	The amendment filed 3/27/22 has been entered.

	Claims 5, 12 and 14 have been amended.

	Claims 7 and 13 have been cancelled.
	
	Claims 1-4, 12, 14 and 15 are under consideration.

2.	This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
 Claim Objections
3.	Claims 1 and 2 are objected to because of the following informalities: 
	Since claim 2 which depends from claim 1 requires a second metal layer comprising molybdenum-titanium alloy, the recitation of claim 1 calling for, “… the second metal layer is …” should read “… the second metal layer … one of …”
 	The recitation of claim 2 calling for, “… the second metal layer comprises molybdenum-titanium alloy …” should read “… the second metal layer comprises one of molybdenum-vanadium alloy or molybdenum-titanium alloy …” Note that in a situation where vanadium meets the requirement of the second metal layer (claim 1 requires the second metal layer to be one of  titanium or vanadium) the molybdenum-titanium alloy requirement of claim 2 would not be met.  Appropriate correction is required.
Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  See previous Office action mailed 2/3/22.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED N SEFER/Primary Examiner, Art Unit 2893